Title: To George Washington from Major General Nathanael Greene, 18 February 1778
From: Greene, Nathanael
To: Washington, George



Sir
Providence Meeting House [Pa.] Feb. 18. 1778

I wrote your Excellency yesterday that I was afraid we had lost one of our small parties, but they came in a few minutes after I sent the Letter off—Has there been any great desertions from Camp, or any report of prisoners made on the other side of the Schuylkill—I am perswaded, there was some of our prisoners paraded for some purpose—If there has been no report of any being lately taken they have paraded some of our prisoners from the Goals to make the Inhabitants believe they had taken a considerable part of the party that attackt their Piquet.
The time for which I came out expires to Night, but as the forageing business has been greatly obstructed for want of Waggons it will be necessary for me to continue a few days longer—I wish to know your Excellencies pleasure respecting the matter, that I may govern my self accordingly.
I am told by the Inhabitants that one Mr James that lives a few miles from this place, has enlisted near an hundred men from this County—There has gone fifteen from the town of Goshen—This Corps is for Cavalry—most of them have found means to get Horses—these are the reports of the Whigs here.
I am perswaded there has been too little attention paid to the branding the Continental Horses—brands would prevent their being

Stole or exchanged—but the Waggon Masters and Waggoners must be stricktly forbid exchangeing the branded Horses for others—only for a temporary releif—both parties often suffers by the exchange—the Country man often has his branded Horse taken from him, and the Waggoner sells the other or sends it away by some of his comrades—after a few days service—Indeed I think if every Horse that belongs to the Continental teams that fails upon the road, and others pressed to supply their places were immediately branded and paid for, the Continent would be subject to less expence than they now are, and the Inhabitants receive less injury. One of the Waggon Masters told me there was forty or fifty teams expected in to this Neighbourhood from Camp last Night—I am very glad of it—as few are to be got about here. I am your Excellencies most obedient Servant.

Nat⟨h. Greene⟩

